Title: 26th.
From: Adams, John Quincy
To: 


       The Vacation being at end; Charles and I left Braintree at about 10 o’clock. My Cousin has been unwell, with a bad Cough several days, and therefore intends to stay till Saturday. The weather, for the first Time these ten days was favorable, which was a lucky circumstance to us. We got to College, at about 1. just after Commons. I dined on bread and cheese; there were only 40 scholars, in at Prayers, this afternoon. Put my name in at the Buttery. At the end of each Vacation, every scholar, must go in Person, and give his name to the Butler; any scholar who stays away after the expiration of the Vacancy, unless, he gives good reasons for it, forfeits 1 sh. 6d. every night. Spent the Evening at Mr. Dana’s, where I found a Mr. and Mrs. Buckminster, from Portsmouth.
      